Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-12-2003

Hidy v. TIAA Grp Long Term
Precedential or Non-Precedential: Non-Precedential

Docket 02-2140




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Hidy v. TIAA Grp Long Term" (2003). 2003 Decisions. Paper 807.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/807


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT


                                            No: 02-2140

                                        CAROLYN B. HIDY,

                                                    Appellant

                                                      v.

         TIAA GROUP LONG TERM DISABILITY BENEFITS INSURANCE POLICY,
             an employee benefit plan; TEACHERS INSURANCE AND ANNUITY
             ASSOCIATION, Claims Administrator of LTD Plan; BUCKMAN AND
                        VAN BUREN, Plan Administrator of LTD Plan

                             Appeal from the United States District Court
                                     for the District of Delaware
                                         (C.A. No. 01-450)
                               District Court: Hon. Sue L. Robinson

                          Submitted Pursuant to Third Circuit LAR 34.1(a)
                                        February 11, 2003

                            Before: ALITO and McKEE, Circuit Judges,
                             and SCHWARZER, Senior District Judge*

                                      (Filed February 12, 2003)

                                              OPINION

McKEE, Circuit Judge.

       Carolyn Hidy appeals from the district court=s decision that her action under the



   *
    Honorable William W. Schwarzer, Senior District Judge, Northern District of
California sitting by designation.
Employee Retirement Income Security Act (AERISA@), ' 502(a)(1)(B), 29 U.S.C. '

1132(a)(1)(B), in which she alleged that she was improperly denied long term disability

benefits, was time-barred in light of our holding in Syed v. Hercules Inc., 214 F.3d 155 (3d

Cir. 2000).

        Inasmuch as we write only for the parties, it is not necessary to recite the factual or

procedural background of this case. Moreover, in its Memorandum Opinion, the district

court carefully and completely explained its reasons for finding that Hidy=s claim is time-

barred. Hidy v. TIAA Group Long Term Disability Benefits Ins. Policy, 2002 WL 450984

(D.Del. March 19, 2002). We can add nothing to the district court=s thoughtful analysis,

and we will not attempt to gild the lily by engaging in a redundant discussion simply to

reach the same result.

        Accordingly, we will affirm the district court substantially for the reasons set forth

in the district court=s opinion without further elaboration.




                                                                    /s/ Theodore A. McKee
                                                                    Circuit Judge




                                                       2